             Case 3:19-cv-03674-WHA Document 196 Filed 04/09/21 Page 1 of 3




 1   SARAH E. HARRINGTON
     Deputy Assistant Attorney General
 2   STEPHANIE HINDS
     Acting United States Attorney
 3   MARCIA BERMAN
     Assistant Branch Director
 4   R. CHARLIE MERRITT
     KEVIN P. HANCOCK
 5   Trial Attorneys
     U.S. Department of Justice
 6   Civil Division, Federal Programs Branch
     1100 L Street, N.W.
 7   Washington, DC 20530
 8   Telephone: (202) 616-8098
     E-mail: robert.c.merritt@usdoj.gov
 9
     Attorneys for Defendants
10
11
                               UNITED STATES DISTRICT COURT
12                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

13
      THERESA SWEET, et al.,
14                                                             No. 3:19-cv-03674-WHA
                           Plaintiffs,
15
16           v.
                                                               DEFENDANTS’ RESPONSE TO
17    MIGUEL CARDONA, in his official capacity                 PLAINTIFFS’ MOTION FOR LEAVE TO
      as Secretary of Education, and the UNITED                FILE A SUPPLEMENTAL COMPLAINT
18    STATES DEPARTMENT OF EDUCATION
19
                           Defendants.
20
21
22          In accordance with the Court’s March 10, 2021 Order, ECF No. 191, Defendants submit

23   the following response to Plaintiffs’ motion for leave to file a supplemental complaint.

24          Plaintiffs filed their motion on March 18, 2021, Pls.’ Mot. for Leave to File a Suppl.

25   Compl., ECF No. 192 (“Pls.’ Mot.”), seeking leave to file a supplemental complaint, see Proposed

26   Suppl. Class Action Compl., ECF No. 192-1. The proposed complaint asserts three supplemental

27   causes of action that Plaintiffs represent are based on additional evidence already uncovered

28   through the discovery period that the Court authorized in this case. Pls.’ Mot. at 1-2. Plaintiffs


                  Defendants’ Response to Plaintiffs’ Motion for Leave to File a Supplemental Complaint
                                                   3:19-cv-03674-WHA
                                                           1
             Case 3:19-cv-03674-WHA Document 196 Filed 04/09/21 Page 2 of 3




 1   emphasize that “no further discovery will be required for Plaintiffs to adequately prosecute these
 2   proposed supplemental claims,” and that “discovery is nearly finished in this case.” Id. at 6. In
 3   light of these representations; the fact that the Court has already authorized Plaintiffs to seek
 4   discovery regarding the general topics that are the subject of their proposed supplemental claims
 5   (discovery which has already been conducted); and in the interest of avoiding the time and expense
 6   of additional litigation on this issue, Defendants hereby provide notice that they do not oppose
 7   Plaintiffs’ motion for leave to file a supplemental complaint.
 8          This notice of non-opposition is limited solely to Plaintiffs’ motion for leave, and
 9   Defendants reserve all arguments regarding the supplemental claims themselves, including
10   arguments relating to whether they are appropriately maintained on a class basis. See, e.g., Stevens
11   v. Harper, 213 F.R.D. 358, 377 (E.D. Cal. 2002) (“Like questions of standing, class certification
12   must be addressed on a claim-by-claim basis.” (citation omitted)); Kirola v. City of San Francisco,
13   No. C 07-03685 SBA, 2011 WL 1330853, at *4 (N.D. Cal. Apr. 4, 2011) (courts “retain[] broad
14   authority to modify or withdraw certification at any time where it appears the class definition is
15   inappropriate or inadequate” (citation omitted)).
16          Pursuant to the operative scheduling order, Defendants’ response to Plaintiffs’
17   supplemental complaint will be due 30 days from any Court order granting Plaintiffs leave to file
18   that complaint. Defendants respectfully note that this schedule was entered before Plaintiffs filed
19   their proposed supplemental complaint and before Defendants were aware that the supplemental
20   complaint would contain 455 paragraphs and more than 1,500 pages of exhibits. Given the length
21   of the supplemental complaint, Defendants will likely seek an extension of their time to respond,
22   and will file an appropriate motion if and when the Court grants Plaintiffs’ motion for leave.
23          Based on the foregoing, Defendants do not oppose Plaintiffs’ motion for leave.
24   Dated: April 9, 2021                                  Respectfully submitted,
25                                                         SARAH E. HARRINGTON
                                                           Deputy Assistant Attorney General
26
                                                           MARCIA BERMAN
27                                                         Assistant Branch Director
28                                                         /s/ R. Charlie Merritt


                 Defendants’ Response to Plaintiffs’ Motion for Leave to File a Supplemental Complaint
                                                  3:19-cv-03674-WHA
                                                          2
     Case 3:19-cv-03674-WHA Document 196 Filed 04/09/21 Page 3 of 3



                                                 R. CHARLIE MERRITT (VA Bar # 89400)
 1                                               KEVIN P. HANCOCK
                                                 Trial Attorneys
 2                                               U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
 3                                               1100 L Street, N.W.
                                                 Washington, DC 20530
 4                                               Telephone: (202) 616-8098
                                                 E-mail: robert.c.merritt@usdoj.gov
 5
                                                 Attorneys for Defendants
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


       Defendants’ Response to Plaintiffs’ Motion for Leave to File a Supplemental Complaint
                                        3:19-cv-03674-WHA
                                                3
